Appeal from a judgment of Supreme Court, Monroe County (Fisher, J.), entered March 14, 2002, convicting defendant after a jury trial of criminal sale of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). Supreme Court did not err in denying defendant’s motion for a Wade and Rodriguez (see People v Rodriguez, 79 NY2d 445 [1992]) hearing. Where, as here, defendant is identified “by a trained undercover officer who observed defendant during the face-to-face drug transaction knowing defendant would shortly be arrested,” no such hearing is required (People v Wharton, 74 NY2d 921, 922 [1989]; see People v Cuthrell, 284 AD2d 982, 983 [2001]). Contrary to defendant’s further contention, the court did not err in failing to specify in its jury charge that any *1241defects in the chain of custody of the narcotics went to the weight of that evidence. Finally, the sentence is not unduly harsh or severe. Present — Pigott, Jr., P.J., Hurlbutt, Gorski and Lawton, JJ.